EXHIBIT 10.6 [form10-q.htm]
 
 
AMENDMENT NUMBER SIX
TO THE
EG&G TECHNICAL SERVICES, INC. EMPLOYEES RETIREMENT PLAN
 


 
(2007 Restatement)
 
The EG&G Technical Services, Inc. Employees Retirement Plan, as restated
effective January 1, 2007, is hereby amended effective as of the dates set forth
below.
 
1.  
Section 4.5(c) is amended in its entirety to read as follows, effective for
Qualified Pretirement Survivor Annuity explanations provided on or after July 1,
2004:

 
 
(c)
The Participant’s surviving Spouse may elect to receive the Qualified
Pre-Retirement Spouse’s Retirement Income in the form of Option 5 of Section
5.2.  The Plan Administrator will provide a notification to the surviving Spouse
that shall include a general description of the material features, and an
explanation of the relative values of, the optional forms of benefit available
under the Plan in a manner that would satisfy the notice requirements of IRC
417(a)(3) and Treas. Reg. 1.417(a)(3)-1.

 
2.  
The final sentence of Section 4.6(a) is amended to read as follows, effective
for limitation years beginning on or after July 1, 2007:

 
 
For purposes of this Section 4.6, and applying the limitations of Code Section
415, compensation shall include any amount which is contributed or deferred by
the Employer on behalf of and at the election of a Participant and which is not
includible in gross income by reason of Code Section 125, 402(e)(3) or 457 or,
effective January 1, 2001, Code Section 132(f)(4).

 
3.  
Section 4.6(b)(ii) is amended in its entirety to read as follows, effective for
limitation years beginning on or after July 1, 2007:

 
 
(ii)
Adjustment of Limitation for Commencement prior to Attaining Age 62.  The Dollar
Limitation applicable to the Participant at such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the Actuarial Equivalent of the Dollar Limitation applicable to the
Participant at age 62 (as adjusted under (i) above, if required).

 
 
(A)
For Benefits Commencing in Limitation Years Beginning before July 1, 2007.  The
Dollar Limitation applicable at an age prior to age 62 is determined as the
lesser of:

 
 
(I)
the Actuarial Equivalent (at such age) of the Dollar Limitation computed using
the interest rate and mortality table (or other tabular factor) specified in
Section 1.20(b) of the Plan; and

 
1

--------------------------------------------------------------------------------


 
(II)
the Actuarial Equivalent (at such age) of the Dollar Limitation computed using a
5% interest rate and the Applicable Mortality Table as defined in Section
1.20(c)(ii)(C) of the Plan.

 
 
Any decrease in the Dollar Limitation determined in accordance with this
paragraph (ii) shall not reflect a mortality decrement to the extent that
benefits are not forfeited upon the death of the Participant.

 
 
(B)
For Benefits Commencing in Limitation Years Beginning on or after July 1, 2007.

 
 
(I)
If the Plan does not have an immediate commencing straight life annuity payable
both at age 62 and the age of benefit commencement, the Dollar Limitation
applicable at an age prior to age 62 is determined using 5% interest rate and
the Applicable Mortality Table as defined in Section 1.20(c)(ii)(C) of the Plan
(and expressing the participant's age based on completed calendar months as of
the Annuity Starting Date).

 
 
(II)
If the plan has an immediate commencing straight life annuity payable both at
age 62 and the age of benefit commencement, the Dollar Limitation applicable at
an age prior to age 62 is determined as the lesser of:

 
 
a)
the Dollar Limitation calculated under subparagraph (B)(I), above; and

 
 
b)
the Dollar Limitation set forth in paragraph (a), above, multiplied by the ratio
of 1) to 2), where:

 
 
1)
is equal to annual amount of the immediately commencing straight life annuity
under the Plan at the Participant’s Annuity Starting Date ; and

 
 
2)
is equal to the annual amount of the immediately commencing straight life
annuity under the Plan at age 62.

 
 
The annual amounts under both subsections 1) and 2) above are determined without
applying the limitations under Code Section 415.

 
 
Notwithstanding the foregoing, all adjustments of the Dollar Limitation for
benefits commencing in Limitation Years beginning on or after July 1, 2007 shall
be made in accordance with Treasury Regulations Section 1.415(b)-1, and all
adjustments of the Dollar Limitation for benefits commencing in Limitation Years
beginning before July 1, 2007 shall be made in accordance with the provisions of

 
 
2

--------------------------------------------------------------------------------


 
 
Code Section 415 and the Treasury Regulations thereunder as in effect at the
time distribution of benefits commenced.

 
4.  
Section 4.6(b)(iii) is amended in its entirety to read as follows, effective for
limitation years beginning on or after July 1, 2007:

 
 
(iii)
Adjustment of Limitation for Commencement after Age 65.  The Dollar Limitation
applicable to the Participant is the annual benefit payable in the form of a
straight life annuity beginning at the later age that is Actuarially Equivalent
to the Dollar Limitation applicable to the Participant at age 65 (as adjusted
under (i) above, if required).

 
 
(A)
For Benefits Commencing in Limitation Years Beginning before July 1, 2007.  The
Actuarial Equivalent of the Dollar Limitation applicable at an age after age 65
is determined as the lesser of:

 
 
(I)
the Actuarial Equivalent (at such age) of the Dollar Limitation computed using
the interest rate and mortality table (or other tabular factor) specified in
Section 1.20(b) of the Plan; and

 
 
(II)
the Actuarial Equivalent (at such age) of the Dollar Limitation computed using a
5% interest rate assumption and the Applicable Mortality Table as defined in
Section 1.20(c)(ii)(C) of the Plan.

 
 
For these purposes, mortality between age 65 and the age at which benefits
commence shall be ignored, to the extent that benefits are not forfeited upon
death of the Participant.

 
 
(B)
For Benefits Commencing in Limitation Years Beginning on or after July 1, 2007.

 
 
(I)
If the Plan does not have an immediate commencing straight life annuity payable
both at age 65 and the age of benefit commencement, the increase in the Dollar
Limitation applicable at the Participant’s Annuity Starting Date  is determined
using 5% interest rate and the Applicable Mortality Table as defined in Section
1.20(c)(ii)(C) of the Plan (and expressing the participant's age based on
completed calendar months as of the Annuity Starting Date ).

 
 
(II)
If the Plan has an immediate commencing straight life annuity payable both at
age 65 and the age of benefit commencement, the Dollar Limitation applicable at
an age subsequent to age 65 is determined as the lesser of:

 
 
a)
the Dollar Limitation calculated under subparagraph (B)(I), above; and

 
3

--------------------------------------------------------------------------------


 
b)
the Dollar Limitation set forth in paragraph (a), above, multiplied by the ratio
of 1) to 2), where:

 
 
1)
is equal to the annual amount of the immediately commencing straight life
annuity under the Plan at the Participant’s Annuity Starting Date (computed
disregarding the Participant's accruals after age 65 but including actuarial
adjustments even if those actuarial adjustments are applied to offset accruals);
and

 
 
2)
is equal to the annual amount of the immediately commencing straight life
annuity under the Plan at age 65 (the annual amount of such annuity that would
be payable under the plan to a hypothetical participant who is age 65 and has
the same accrued benefit as the participant.).

 
 
The annual amounts under both subsections 1) and 2) above are determined without
applying the limitations under Code Section 415.

 
 
Notwithstanding the foregoing, all adjustments of the Dollar Limitation for
benefits commencing in Limitation Years beginning on or after July 1, 2007 shall
be made in accordance with Treasury Regulations Section 1.415(b)-1, and all
adjustments of the Dollar Limitation for benefits commencing in Limitation Years
beginning before July 1, 2007 shall be made in accordance with the provisions of
Code Section 415 and the Treasury Regulations thereunder as in effect at the
time distribution of benefits commenced.

 
5.  
Section 5.3(a) is amended in its entirety to read as follows, effective for
distributions with an annuity starting date that is on or after February 1,
2006:

 
 
(a)
The Plan Administrator, no less than 30 days and no more than 90 days prior to
the Participant’s Annuity Starting Date, shall furnish each Participant a
written explanation in nontechnical language of (i) the terms and conditions of
the Qualified Joint and Survivor Annuity provided by Section 5.1(b), (ii) the
financial effect upon the Participant’s Retirement Income if he instead elects
payment under one of the optional forms described in Section 5.2, (iii) in the
case of a married Participant the rights of the Participant’s Spouse to consent
or not to consent to the Participant’s election of an optional form of payment
and (iv) the right of the Participant to make, and to revoke, an election under
Section 5.2.  An election under Section 5.2 may be made at any time after that
information is furnished to the Participant and before the Participant’s Annuity
Starting Date; provided that the period during which the election may be made
shall be the 90-day period ending on the Participant’s Annuity Starting Date.

 
4

--------------------------------------------------------------------------------


 
 
The Plan Administrator will provide a notification to the Participant that shall
include a general description of the material features, and an explanation of
the relative values of, the optional forms of benefit available under the Plan
in a manner that would satisfy the notice requirements of IRC 417(a)(3) and
Treas. Reg. 1.417(a)(3)-1.

 
 
An election of an option under Section 5.2 may be revoked on a form supplied by
the Plan Administrator, and a new election may be made at any time and any
number of times during the applicable election period.

 
6.  
The first paragraph of Section 9.5 is amended to read as follows, effective
January 1, 2002.

 
 
A Top-Heavy Plan is a Plan in which, as of the Valuation Date, the ratio of the
present value of the accrued benefits for Key Employees to the present value of
the accrued benefits for all Employees exceeds 60 percent.  For purposes of
determining the present value of the accrued benefit of any Employee or the
amount of an account of any Employee, distributions made with respect to such
Employee under the Plan (and any plan aggregated with the Plan under Section
416(g)(2) of the Code) during the one-year period ending on the Determination
Date must be included.  The preceding sentence shall apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code.  In the case
of a distribution made for a reason other than severance from employment, death
or disability, this provision shall be applied by substituting five-year period
for one-year period.  The accrued benefits and accounts of an individual who has
not performed services for the Employer during the one-year period ending on the
Determination Date shall not be taken into account.

 
7.  
The first paragraph of Section 9.6 is amended to read as follows. Effective
[date]:

 
 
The required aggregation group consists of each plan of the Employer in which a
Key Employee is a participant and each other plan of the Employer that enables
any plan of such Employer to meet the qualification requirements of Code Section
401(a)(4) or the minimum participation standards of Code Section 410.  The
Employer may permit any plan not required to be included in an aggregation group
as being part of such group if such group would continue to meet the
qualification requirements of Code Section 401(a)(4) and the minimum
participation standards of Code Section 410.

 


 
[Remainder of Page Intentionally Left Blank]
 


 
5

--------------------------------------------------------------------------------




 
8.  
The final paragraph of Section 5.4(b) is amended to read as follows, effective
January 1, 2003:

 
 
Notwithstanding the foregoing, all distributions required under this Article V
shall be determined and made in accordance with the Treasury Regulations
§§ 1.401(a)(9)-2 through 1.401(a)(9)-9, and the incidental benefit requirements
of Code Section 401(a)(9)(G).

 
 
 


 
EG&G Technical Services, Inc.
          Dated:
5/3/10
 
By:
/s/ H. Thomas Hicks             Title:            

 
6

--------------------------------------------------------------------------------

 